Case: 21-30624      Document: 00516407025         Page: 1    Date Filed: 07/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       July 26, 2022
                                  No. 21-30624
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dale Wayne Green, Jr.,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:20-CR-118-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Dale Wayne Green, Jr., was convicted after a jury trial for possession
   of a firearm by a felon and possession of cocaine with intent to distribute. He
   now appeals his conviction and sentence.         He argues that there was




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30624      Document: 00516407025           Page: 2    Date Filed: 07/26/2022




                                     No. 21-30624


   insufficient evidence to support his conviction and that the district court
   erred in imposing an above-guidelines sentence. We AFFIRM.
           FACTUAL AND PROCEDURAL BACKGROUND
          On June 10, 2020, Dale Wayne Green, Jr., was indicted for possession
   of a firearm as a felon and with possession of cocaine with intent to distribute.
   His case proceeded to trial. At trial, the Government presented testimony
   from several officers involved in Green’s arrest. First, the Government
   presented testimony from Sergeant Jack Miller, an officer who was
   surveilling the home address where Green was arrested. He began surveilling
   the home based on a confidential informant’s tip that someone at the
   residence was selling narcotics out of a vehicle in front of the home. Sergeant
   Miller received a tip that someone named “Marco” was in front of the
   residence dealing drugs out of an SUV. Along with other officers, Sergeant
   Miller went to the residence in an unmarked police vehicle that was “very
   obvious[ly]” a police car.
          Sergeant Miller testified at trial that he pulled up to the residence and
   observed five to six individuals in the yard. He said he noticed Green in
   particular because Green seemed to pay close attention to the car, then
   calmly stood up and dropped an item on the porch. Sergeant Miller then
   approached Green, patting him down along with the other individuals on the
   scene. When patting him down, Sergeant Miller found keys in Green’s
   pocket and asked how he arrived at the house. Green explained his girlfriend
   dropped him off and, when asked about the keys in his pocket, said “Oh, she
   must be back.” Sergeant Miller testified he then hit the lock button on the
   keys, causing the horn on a Nissan across the street to sound off. Greene
   attributed the car to his girlfriend, again stating that she must have returned.
   Sergeant Miller sought to contact her, but Green explained he did not have
   her phone number. Additionally, Sergeant Miller testified that he found




                                          2
Case: 21-30624      Document: 00516407025          Page: 3   Date Filed: 07/26/2022




                                    No. 21-30624


   $276 dollars in Greene’s pocket in small denominations. He testified that in
   his experience “street level dealers . . . have a large amount of cash in small
   denominations because they sell [narcotics] in small amounts.”
          After the pat-down, Sergeant Miller used a drug-sniffing dog on the
   scene to check if the Nissan gave off a narcotic odor. The dog alerted on the
   passenger side of the car. Green then allowed officers to search the car.
   Another officer, Sergeant John Witham, conducted the search.               He
   discovered a loaded firearm in the center console along with a debit card with
   Green’s name on it and an activation sticker still on the card. He then
   searched the trunk and discovered papers showing Green paid for service and
   insurance on the Nissan, an accident report and insurance paperwork
   indicating Green was the driver and owner of the car, and a fax Green sent.
   Sergeant Witham did not discover any drugs, drug paraphernalia, or drug
   residue during his search.
          Sergeant Witham also testified that he discovered a bag of crack and
   powder cocaine at the foot of the porch. He testified he found the bag after
   approaching the residence and “notic[ing] a bunch of individuals around the
   yard area.” He further testified that while at the house, he observed a scale
   on the trunk of a vehicle parked at the home.
          Among Green’s witnesses was his sister-in-law, Shmoyia Adams. She
   testified that Green drove a Nissan Altima and allowed others to use it; for
   example, she and her sister both used the car. She also explained that others
   would leave personal belongings in the car that did not belong to Green.
   Specifically, she testified on the day Greene was arrested, she saw her
   brother, Travarrius Adams, put a firearm in the arm rest, close the lid, and
   fail to take it out when he got out of the car on Harrison Street, the street
   where Greene was arrested.




                                         3
Case: 21-30624       Document: 00516407025          Page: 4   Date Filed: 07/26/2022




                                     No. 21-30624


            The jury found Green guilty of both being a felon in possession of a
   firearm and possession of cocaine with intent to distribute.          Green’s
   presentence report (“PSR”) calculated an advisory guidelines sentence
   range of 30 to 37 months of imprisonment. This calculation was based on an
   offense level of 18, as Green had a prior conviction for manslaughter. Aside
   from this conviction, the PSR also listed state and federal charges for drug
   and firearm possession from 2016 and 2017 that were later dismissed.
            On appeal, Green argues that the evidence was insufficient to support
   the jury’s determination that he knowingly possessed either a firearm or
   cocaine. He further contends that the district court committed procedural
   error when imposing his sentence because it considered unreliable
   information included in the PSR about prior charges that had been dismissed.
   He also asserts that his above-guidelines sentence of 40 months of
   imprisonment was substantively unreasonable because the district court
   placed too much weight on the information related to the dismissed charges
   and not enough weight on mitigating factors related to his personal history
   and characteristics.
            Because Green preserved his challenges to the sufficiency of the
   evidence, we review these claims de novo. See United States v. Jimenez-
   Elvirez, 862 F.3d 527, 533 (5th Cir. 2017). We will affirm a jury verdict “if a
   reasonable trier of fact could conclude from the evidence that the elements
   of the offense were established beyond a reasonable doubt, viewing the
   evidence in the light most favorable to the verdict and drawing all reasonable
   inferences from the evidence to support the verdict.” Id. (citation omitted).
   The sufficiency standard “remains the same whether the evidence is direct
   or circumstantial.” United States v. Ibarra-Zelaya, 465 F.3d 596, 602 (5th Cir.
   2006).




                                          4
Case: 21-30624      Document: 00516407025            Page: 5    Date Filed: 07/26/2022




                                      No. 21-30624


          Based on the evidence presented at trial, a reasonable jury could have
   concluded that the bag of drugs an officer found in front of the porch of a
   house was the same item another officer observed Green drop in front of the
   porch after police vehicles pulled up to the house. Thus, the evidence
   sufficiently supported the jury’s verdict on the drug possession offense. See
   United States v. Mata, 491 F.3d 237, 242–44 (5th Cir. 2007).
          A reasonable jury likewise could have determined that Green
   constructively possessed the firearm discovered in the closed center console
   of a vehicle parked within 30 yards of the house. The car contained multiple
   documents indicating that Green drove and paid for service and insurance for
   the car. His own witness admitted that it was primarily his car. An officer
   found keys to the car while patting Green down. Green then gave implausible
   answers when asked why he had the keys. Moreover, a credit card bearing
   Green’s name was located in the center console along with the firearm. This
   evidence supports conclusions that Green had “dominion and control” over
   the vehicle and that he had knowledge of and access to the firearm. See
   United States v. Meza, 701 F.3d 411, 419 (5th Cir. 2012) (quoting United States
   v. Hinojosa, 349 F.3d 200, 203–04 (5th Cir. 2012)). The jury was “free to
   disbelieve” Green’s witness’s testimony that she drove and parked the car
   in front of the house on the day of Green’s arrest and that her brother left the
   gun in the vehicle. Meza, 701 F.3d at 420. For these reasons, the evidence
   sufficiently supported the jury’s determination that Green knowingly
   possessed the firearm.
          As for Green’s claims about his sentence, we review Green’s
   challenge to the procedural reasonableness of his sentence de novo and the
   district court’s factual findings for clear error. See United States v. Fields, 932
   F.3d 316, 320 (5th Cir. 2019). We review Green’s substantive reasonableness
   claim for abuse of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007).




                                           5
Case: 21-30624      Document: 00516407025          Page: 6   Date Filed: 07/26/2022




                                    No. 21-30624


          The PSR contained detailed factual recitations of the events and
   investigations leading to Green’s prior arrests for the charges that were
   ultimately dismissed. This information was sufficiently reliable to allow the
   district court to consider the conduct underlying these charges at sentencing.
   See Fields, 932 F.3d at 320. Moreover, Green fails to demonstrate that the
   district court did not consider “a factor that should have received significant
   weight”; “give[] significant weight to an irrelevant or improper factor”; or
   make “a clear error of judgment in balancing the sentencing factors.” United
   States v. Fraga, 704 F.3d 432, 440-41 (5th Cir. 2013) (quotation marks and
   citation omitted). Accordingly, he does not show that his sentence was
   procedurally or substantively unreasonable.
          AFFIRMED.




                                         6